Citation Nr: 0631190	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  06-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
June 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been received to reopen a 
claim of service connection for peptic ulcer disease.

This case was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).

FINDINGS OF FACT

1.  In a decision dated in December 1957, the Board denied 
the veteran's claim of entitlement to service connection for 
peptic ulcer disease.

2.  Evidence received since that decision is either 
cumulative or redundant or does not raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 1957 decision of the Board denying service 
connection for peptic ulcer disease is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since that decision is not new and 
material and this claim is not  reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an May 2005 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in July 2005.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
May 2005, which was before the RO's July 2005 decision, that 
determined that new and material evidence had not been 
received to reopen a claim of service connection for peptic 
ulcer disease.  Hence, the requirements of Pelegrini about 
the timing of notice have been satisfied.  

As for assisting him with his application to reopen his 
service connection claim, the claimant's service medical 
records are on file.  There are no postservice medical 
records that have been prepared by VA, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  He has provided medical 
records from non-VA medical sources.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303(a) 
(2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

The veteran submitted his petition to reopen his claim for 
service connection for peptic ulcer disease since August 29, 
2001.  According to the definition since August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

The Board denied service connection for peptic ulcer disease 
in December 1957  That decision is the last final denial of 
the claim on any basis.  So the Board's analysis of the 
evidence starts from that point.  The Board, however, will 
first review the evidence that was before it when the 
veteran's claim was last considered.  The evidence considered 
in connection with the Board's December 1957 decision 
consisted essentially of service medical records.  

No gastrointestinal defects were noted on the October 1942 
entrance physical examination.  A service department medical 
board was convened in June 1943.  It was reported that the 
veteran had been admitted to hospitalization because of 
peptic ulcer disease.  

In statements obtained for clinical purposes, the veteran 
related that he had experienced indigestion for many years 
and had been treated in civilian life for a diagnosis of 
ulcer disease.  During hospitalization, there was x-ray 
evidence of an ulcer in the prepyloric region of the stomach.  
He responded well to treatment.    The medical board 
determined that the veteran's peptic ulcer disease existed 
prior to his induction and had not been aggravated by 
military service.

Evidence added to the record since the Board's December 1957 
decision consists essentially of reports from private 
physicians, including statements and clinical records of 
treatment, dated from 1972 to 2005.  

In an October 1972 statement, L. A. Killeffer, M.D., remarked 
that the veteran, since leaving the military in 1943, had 
continued to have frequents bouts of ulcer pain and diarrhea.  
He remarked that the veteran had a chronic, recurrent peptic 
ulcer.  A September 1984 clinical entry relates the veteran's 
history of peptic ulcer disease that started in service when 
he was found to have bleeding ulcers, a condition that was 
treated medically.  Terry M. Bingham, M.D., in a September 
2001 statement, indicates treatment for an episode of 
gastrointestinal bleeding.  The veteran was found to have 
ulcerations in the stomach and chronic active gastritis.  

The additional evidence added to the record since the Board's 
December 1957 decision is new, as it contains clinical 
findings about the veteran's peptic ulcer disease over the 
course of several decades after he completed military 
service.  The medical evidence points to a permanent increase 
in severity of peptic ulcer disease during postservice years.  
That medical evidence does not, however, contain medical 
opinion stating that the veteran's peptic ulcer disease, 
earlier found to have preexisted his entrance into military 
service, had increased in severity while the veteran was on 
active duty.  Accordingly, while the additional medical 
evidence is new, it not also material.  

The medical records added to the claims file contain the 
veteran's history of having been hospitalized for bleeding 
ulcer during service.  That history, if verified, would 
suggest a worsening of his peptic ulcer disease during his 
period of active duty.  However, the service medical records 
pertaining to his treatment for peptic ulcer disease do not 
support the veteran's recollection of bleeding ulcer.  

The veteran's history of a bleeding ulcer during military 
service is new, as it is pertinent and was not previously of 
record.  That history amounts to an opinion about the course 
of his peptic ulcer disease-in effect, an opinion implicitly 
suggesting an increase in severity of that illness-and so 
his history relates to a matter of medical causation.  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim for compensation benefits.  
Moray v. Brown, 5 Vet. App. 211 (1993).  The additional 
evidence in the form of the veteran's history about the 
course of his medical condition during service, although new, 
is not also material.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for peptic ulcer disease, and the 
appeal must be denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


